Title: To James Madison from George William Erving, 25 July 1806
From: Erving, George William
To: Madison, James



(No. 9.)Sir,
Madrid July 25th. 1806.

I wrote you last on the 13th. Inst. & on the 22nd. had the honor to receive your letter of May 1st.
Pursuant to your instructions of November 1st. 1805, I have scrupulously avoided conferring with the Members of this Government upon any of the subjects of the late negotiation, & when I left Madrid in February, gave conformable instructions to Mr. Young: these I afterwards confirmed in a letter from Lisbon, of which a copy is inclosed, & I have the satisfaction to assure you that this Gentleman has also carefully observed your injunctions.
I have written to Mr. Cevallos respecting the matter of the Minerva, mentioned in yours, but as the Court is on the point of departure for St. Ildefonso shall not receive his answer probably in time to forward it by this conveyance.
The opinion which I gave in my last that the complaints of this Government respecting the affairs of the Marquis d’Yrujo, Miranda, & Casa-Calvo, were principally intended to obstruct or retard such negotiations for the adjustment of our differences as may be carried on at Paris, seems to be strengthened by a further note which I have received from Mr. Cevallos on these topics;  copies of this & of my reply to it of the 22nd. Inst. are herewith transmitted.  The opinion is also confirmed by other circumstances, if the information which I have received is to be relied on; and I understand distinctly that the necessary powers are not yet sent to Prince Masserano.
Since my last, the appearances of a rupture between this Country and Portugal have increased: the plan for filling up their Regiments is in a course of immediate execution; and preparations are also making at Bayonne for assembling a french force in that quarter.  It is said that a french Marshall de Camp has been dispatched on a private mission to this Court; this is Perignon, formerly Ambassador here: the ostensible object of his journey is some reclamations relating to his own affairs.
Mr. Yznardy writes from Cadiz that there are 13. Ships of the line & two frigates at that port quite ready for sea: 3. French & 3. Spanish Ships under the command of Vice Admiral Gourdon are on the point of sailing.
In my last interview with Mr. Cevallos, he gave me encouragement to expect that the Quarantine regulations should be placed on as favorable a footing as he could possibly give them, & promised me a precise answer to the representation made on this subject, as soon as is consistent with its importance & the information & advice connected with it, which it is necessary that he should receive.
The complaints from the Ports are confined wholly to the hardships of Quarantine: I do not hear of any new captures or other grievances.  With perfect Respect & Consideration, I have the honor to be, Sir, Your very obedient Servant,

George W Erving


P. S.  No measure has yet been taken here, as was expected, against the trade of Russia; this forbearance is probably owing to the hopes of accommodation between that Power & France; or it may be that the object is too insignificant by much the greater part of that trade being now carried on under Grecian Colors.

GWE


